In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-19-00257-CV

CITY OF GRAPEVINE, Appellant             §   On Appeal from the 348th District Court


V.                                       §   of Tarrant County (348-303736-18)

LUDMILLA B. MUNS, RICHARD
MUELLER, KARI PERKINS, KEVIN             §   December 23, 2021
PERKINS, PAMELA HOLT, AND A-1
COMMERCIAL AND RESIDENTIAL
SERVICES, INC., Appellees                §   Opinion by Justice Kerr


                       JUDGMENT ON REHEARING

      After considering Appellant City of Grapevine’s motion for en banc

reconsideration and the response filed by Appellees Ludmilla B. Muns, Richard

Mueller, Kari Perkins, Kevin Perkins, Pamela Holt, and A-1 Commercial and

Residential Services, Inc. (collectively, “the Homeowners”), we withdraw our August

5, 2021 opinion and judgment on our own motion and substitute the following.
      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the trial court’s order is

affirmed in part and reversed and rendered in part. We reverse that portion of the trial

court’s order denying City of Grapevine’s amended plea to the jurisdiction as to the

Homeowners’ preemption claim and render judgment dismissing it. We affirm the

remainder of the trial court’s order.

      It is further ordered that each party shall bear their own costs of this appeal.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr